Citation Nr: 1224641	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-06 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion, prior to August 15, 2005.

3.   Entitlement to an evaluation in excess of 20 percent for right shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion between August 15, 2005 and September 28, 2006.

4.  Entitlement to an evaluation in excess of 30 percent right shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion
between September 29, 2006 and May 31, 2008.

5.  Entitlement to an evaluation in excess of 20 percent for right shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion since December 1, 2011.
6.  Entitlement to restoration of a 30 percent evaluation for right shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion between June 1, 2008 and April 24, 2011

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active duty from January 2003 to April 2004.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Fargo, North Dakota Regional Office (RO) of the Department of Veterans Affairs (VA)

In a November 2004 rating decision, the RO granted service connection for right shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion and assigned a 10 percent evaluation, effective April 5, 2004.  In an October 2006 rating decision, the RO increased the evaluation for the Veteran's right shoulder disability to 20 percent disability, effective August 15, 2005 and to 30 percent disability, effective from September 29, 2006.  In a December 2007 rating decision, the RO proposed to reduce the Veteran's right shoulder disability from 30 percent disabling to 20 percent disabling.  In a March 2008 rating decision, the RO reduced the evaluation for the right shoulder disability from 30 percent to 20 percent disability, effective from June 1, 2008.  In a June 2011 rating decision, the RO assigned the right shoulder disability a temporary 100 percent evaluation effective April 25, 2011 based on surgical or other treatment necessitating convalescence.  An evaluation of 20 percent was assigned from August 1, 2011.  In a September 2011 rating decision, the RO granted an additional two months of temporary total evaluation based on surgical treatment necessitating convalescence for the Veteran's right shoulder disability.  A 20 percent evaluation was assigned from October 1, 2011.  In an October 2011 rating decision, the RO again granted an additional two months of temporary total evaluation based on surgical treatment necessitating convalescence for the Veteran's right shoulder disability.  Following the period for temporary total evaluation based on surgical treatment necessitating convalescence, the RO assigned the Veteran's right shoulder a  20 percent evaluation, effective from December 1, 2011.

 As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, these claims remain in controversy since less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The claim for service connection for sleep apnea was appealed from a November 2008 rating decision of the RO.

The Board also observes that the Veteran perfected an appeal with respect to issue of entitlement to service connection for posttraumatic stress disorder.  In a February 2010 rating decision, the RO granted service connection for such disability.  The Board notes that such action by the RO is considered a full grant of the benefit sought on appeal and as such, the claim is no longer before the Board for appellate review.

The issue of entitlement to TDIU is addressed in the remand portion of the decision below, and is remanded to the RO via the Appeals Management Center in Washington, D.C.

FINDINGS OF FACT

1.  Sleep apnea is not shown in service or for many years thereafter.

2.   For the period prior to August 15, 2005, the Veteran's right shoulder disability is manifested by limited painful motion; nonunion with loose movement or dislocation of the clavicle or scapula arm is not shown and arm motion is not limited to shoulder level.

3.  For the period between August 15, 2005 and September 28, 2006, the Veteran's right shoulder disability is manifested by pain, weakness, clicking, and locking and  arm motion comparable to midway between the side and shoulder level.

4.  For the period September 29, 2006 and May 31, 2008, the Veteran's right shoulder disability is manifested by limited painful motion, weakness, and fatigability; arm motion is not limited to 25 degrees from the side.

5.  For the period since December 1, 2011, the Veteran's right arm disability is manifested by weakness and pain and arm motion comparable to midway between the side and shoulder level.

6.   For the period between June 1, 2008 and April 24, 2011, the Veteran's right shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion has not significantly improved.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011):  38 C.F.R. §§ 3.102, 3.303(2011).

2.  For the period prior to August 15, 2005, the criteria for an evaluation in excess of 10 percent for right shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5203 (2011). 

3.  For the period between August 15, 2006 and September 28, 2006, the criteria for an evaluation of 30 percent, but no higher, for right shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201 (2011). 

4.  For the period between September 29, 2006 and May 31, 2008, the criteria for an evaluation in excess of 30 percent for right shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201 (2011). 

5.   For the period since December 1, 2011, the criteria for an evaluation of 30 percent, and no higher, for right shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5201 (2011).

6.  The criteria for restoration of a 30 percent evaluation for right shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion have been met. 38 U.S.C.A. § 1155, 5107, 5112(b)(6) (West 2002 and Supp 2010); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5327 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

With respect to the issue of an increased initial evaluation for service-connected right shoulder disability, because the November 2004 rating decision granted service connection for such disability, such claim is now substantiated.  As a result, his filing of a Notice of Disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  See Dingess, supra, at 491.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here because a June 2008 VA letter and the November 2008 Statement of the Case (SOC) provided the Veteran with rating criteria for shoulder disabilities.  Thus, he has been informed of what is needed to achieve a higher schedular rating for his service-connected right shoulder disability.

With regard to the Veteran's reduction in evaluation claim, the provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The regulations provide that the RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and request a predetermination hearing. If a hearing is not requested or the Veteran requests a predetermination hearing but fails to appear without good cause and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2). The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires. 38 C.F.R. § 3.105(e), (i)(2)(i).

Here, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the rating from 30 to 20 percent for the Veteran's right shoulder disability have been met.  In this regard, the Veteran was notified of a proposed reduction in December 2007.  At that time, he was given notice that she could submit additional evidence, obtain a personal hearing and/or representation.  He was also given time to respond.
	
With respect to the Veteran's service connection for sleep apnea claim, VA, prior to the initial adjudication of  the claim, sent a letter to him in June 2008 that informed him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA. The Veteran was also informed that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies and was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  In addition, the Veteran was informed of how VA calculates disability ratings and was provided notice as to the types of evidence necessary to establish an effective date in the event of award of the benefit sought per the requirements set forth by the Court in Dingess.  

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and VA treatment records. 

With respect to VA examinations, the Board acknowledges that the Veteran has not been afforded a VA examination or medical opinion for his service connection for sleep apnea claim.  However, the Board finds that no VA examination or opinion is necessary to satisfy the duty to assist in this case.  In this regard, under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with military service, but does not contain sufficient evidence for the Secretary to make a decision.  Id. In this case, as discussed in greater detail below, there is no evidence of a link between the Veteran's claimed sleep apnea and active duty service.  Thus, a VA examination is therefore not required by the duty to assist.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

With respect to the rating claim for the Veteran's right shoulder disability, VA examinations were obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiner.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


II.   Applicable Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

A. Service Connection--Sleep Apnea

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).
To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veteran contends that service connection is warranted for sleep apnea.  With respect to an in-service injury or disease, the Veteran's service treatment records, including numerous reports of medical examination, are negative for complaints of, or treatment for, a sleep disorder.  With respect to a current disability, a March 2007 VA sleep study report shows that the impression was that of mild obstructive sleep apnea.

Although the evidence establishes the presence of a current disability, the Board finds that the next two elements of service connection--an in-service injury and a nexus between the claimed disability and service, are not present.  In this regard, the Veteran has not identified any specific injury or disease during service that led to the incurrence of sleep apnea, and, as noted above, his service treatment records are negative for any complaints of treatment for a sleep disorder.  There is also no competent evidence of a link between the Veteran's sleep apnea and active duty service.  Indeed, no medical clinician, VA or private, has associated his sleep apnea with service.  

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., having problems sleeping, snoring, etc. Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That having been noted, however, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinions as to the etiology of a disability.  38 C.F.R. § 3.159(a)(1) (2011).  

With respect to continuity of symptomatology, the Board finds that any statements by the Veteran in this regard are not credible in light of the other evidence of record.  As noted above, the Veteran's service treatment records are negative for evidence of sleep apnea, and the earliest evidence of a sleep disorder dates almost four years after his separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  In addition, the Veteran's earliest complaint of a sleep disorder was in 2007, four years after his separation from active duty service.  Further, although the record shows that the Veteran filed claims for service connection for other disabilities in March 2004, soon after his discharge from service, there is no evidence that he filed his claim for service connection for sleep apnea until June 2005.  It stands to reason that if he had indeed experience sleep apnea since service, then he would have filed a claim for such disability in March 2004, when he filed his other claims.  Additionally, although the record showed that the Veteran had complaints of insomnia and other sleep disturbance, such complaints were provided in the context of psychiatric treatment and his claim for service connection for PTSD.  Therefore, the Board finds that the Veteran's reports of continuity of symptomatology are not credible and do not establish a nexus between sleep apnea and service.

Overall, it is the determination of the Board that service connection is not warranted for sleep apnea, and this claim must be denied.  In reaching this determination, the Board has considered the benefit-of-the-doubt doctrine, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. 

B.  Evaluation--Right Shoulder

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Service connection for the Veteran's right shoulder disability was granted by rating decision in November 2004.  During the appeal period, the AOJ reclassified the disability and assigned staged ratings.  In part, the Board agrees that there has been a material change in the Veteran's disability and that staged ratings are warranted.

Right- or left-handedness for the purpose of a dominant-side disability rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran is right handed.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under these codes.  38 C.F.R. § 4.71a.
Normal flexion (forward elevation of the arm) and normal abduction (movement of the arm away from the side) of the shoulder are to 180 degrees.  38 C.F.R. § 4.71, Plate 1 (2011). 

Under 38 C.F.R. §4.71a, DC 5200, ankylosis of the scapulohumeral articulation (which moves as one piece), when in a favorable position, with abduction to 60 degrees, and ability to reach the mouth and head is retained, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When in an intermediate position between favorable and unfavorable, 40 percent is warranted for the major extremity and 30 percent for the minor extremity. 

Under DC 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity. 

In Lineberger v. Brown, 5 Vet. App. 367, 370  (1993), the Court noted that as to the minimum 20 percent rating for limited shoulder motion, it should be clarified whether that rating is a result of limitation of motion of abduction only, or whether both limitation of motion of flexion and abduction are required.  Subsequently, the Court clarified in Mariano v. Principi, 17 Vet. App. 305, 317-18  (2003), that for a 20 percent rating under Diagnostic Code 5201 the applicable plane of motion was not to be measured by limitation of motion of abduction alone to the shoulder level because 38 C.F.R. § 4.71, Plate I listed both abduction and forward elevation (flexion) as shoulder-arm movements. Diagnostic Code 5201 did not specifically identify the plane of motion (although Diagnostic Code 5200 did refer to abduction), and the title of Diagnostic Code 5201 was "Arm, limitation of motion of" and appeared to be generic without specifying limitation based solely on abduction.  The Court left open the question of whether the ratings in Diagnostic Code 5201 required limitation in all planes or limitation in any one plane, but noted that it would be very difficult to satisfy Diagnostic Code 5201 if limitation were required in all planes.  Accordingly, the Board concludes that for a rating under Diagnostic Code 5201 the limitation of motion may be in any one plane of motion, e.g., abduction or forward elevation (flexion).

Under DC 5202, a 20 percent evaluation is warranted for impairment of the humerus, regardless of whether the major or minor extremity is affected, when there is either malunion with moderate deformity or when there are recurrent dislocations of the scapulohumeral joint which are infrequent and there is guarding of movement only at the shoulder level.  For the next higher rating in excess of 20 percent for impairment of the humerus, of 40 percent there must be fibrous union. 

Under DC 5203, malunion of the clavicle or scapula, or nonunion without loose movement, of the major or minor extremity warrants a 10 percent evaluation (or impairment may be rated on the basis of impaired function of a contiguous joint).  Nonunion with loose movement, or dislocation, of the clavicle or scapula of the major or minor extremity warrants a 20 percent evaluation (or impairment may be rated on the basis of impaired function of a contiguous joint).

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259  (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221  (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Factual Background

An April 2004 VA examination report shows that the Veteran, who was right hand dominant, reported that he experienced continual right shoulder pain that was aggravated by the use of the shoulder and that he did not use splints, braces, or prosthetic devices.  He took Celebrex 100 mg by mouth every day, which seemed to help his right shoulder pain somewhat.  He currently worked full-time as a school custodian and was on limited duty as a result of his shoulder condition.  The right shoulder condition inhibited any activity, whether at home or work that required extra use of the right shoulder, including but not limited to shoveling, carrying or heaving lifting.  Oh physical examination, the Veteran's right shoulder active range of motion was as follows:  elevation of 150 degrees, abduction of 120 degrees, and bilateral rotation of 70 degrees respectively.  Passive range of motion remained the same in all parameters.  Active range of motion post exercise remained the same in all parameter.  The right shoulder was exercised by performing elevation and extension times ten repetitions.  There was no evidence of pain, incoordination, excessive fatigability, further loss in function with this exercise.  There were also no suspected or observed additional losses of function due to flare-up of the right shoulder.  

An August 15, 2005 VA orthopedic consult record shows that Veteran described his right shoulder pain as a 3/10 and he reported a history of non-painful clicking, occasional locking, and weakness with any types of prolonged overhead activities.  On physical examination, the examiner reported that there was full range of motion in forward flexion, abduction, extension and external rotation.  This range of motion was symmetric with the left upper extremity.  There was a mildly positive Neer's sign.  Hawkins and Speeds signs were equivocal.  There was no tenderness to palpation over the acromioclavicular joint.  Cross-body adduction did not elicit pain.  O'Brien's test was negative.  There was a normal sucus sign.  There was a positive clicking, which was both palpable and audible when the arm was abducted to 90 degrees and externally rotated to 90 degrees.  Rotator cuff strength was 4/5 in the supraspinatus, but otherwise appeared to be 5/5 in the infraspinatus and teres minor.  Overall, the clinician noted that the Veteran had good strength in the right upper extremity as compensated by other parascapular muscles.  He also had preserved and full range of motion relative to the contralateral extremity.  Pain was not a principal complaint, but it was mostly locking and catching.

A September 2006 VA examination report shows that the Veteran noted continual pain of the right shoulder that was aggravated by pushing or pulling objects or lifting objects or working with the right arm above the shoulder level.  The right shoulder was improved somewhat by taking ibuprofen.  He denied the use of braces, splints, or prosthetic devices for his right shoulder.  His right shoulder condition affected his day-to day activities, including his job as a full time school custodian, by inhibiting any activity requiring lifting or carrying or pushing or pulling objects all of which were required for his employment.  Examination of his right shoulder revealed palpable tenderness, anterior right shoulder to the biceps tendon region.  There was negative laxity upon manipulation.  Active range of motion of the shoulder was as follows:  elevation of 120 degrees; abduction of 120 degrees; internal rotation of 70 degrees; external rotation of 70 degrees.  Passive range of motion remained the same in all parameters.  The active range of motion of the right shoulder post-exercise was as follows:  elevation of 110 degrees; abduction of 90 degrees; internal and external rotation of 70 degrees each.  The right shoulder was exercised by performing elevation and extension times 10 repetitions.  There was facial grimacing with gasping with some hesitation, which was all indicative of pain with his exercise.  There was no evidence of incoordination with his exercise.  There was progressive slowing of the repetitions with an increase in the Veteran's effort, which was indicative of excessive fatigability with his exercise.  There were no suspected or observed additional losses of function due to flare up of the right shoulder condition.  No other joint pathology was noted on examination.  

A November 2007 VA examination report shows that the Veteran reported that he experienced pain on a daily basis and used Ibuprofen 800 mgs by mouth twice daily for the pain. Such medication worked good for the pain most of the time, but some days the pain was better than others.  He tried to avoid working over his head with the right arm or lifting things overhead with the right arm.  He felt that he had lost some strength in the right shoulder.  He had no pain at night and could sleep fine.  He was fully functional with all of his activities of daily living, job and chores with the exception that when he had to lift something above his head at home, he called his oldest son to do it. He did not use any kind of sling or brace.  On examination of the right shoulder, there was no effusion, calor or rubor.  There was some tenderness over the AC joint.  Passive and active range of motion was as follows:  abduction of 135 degrees; flexion of 118 degrees; internal and external rotation of 40 degrees each.  After exercise (10 repetitions of abduction against resistance), abduction was 120 degrees, flexion was 140 degrees, and internal and external rotation was both 40 degrees.  No weakened movement, excessive fatigability, or incoordination was found.

A March 2008 private treatment record shows that the Veteran complained of experiencing continued right shoulder pain and discomfort.  On physical examination, his active range of motion was to about 110 degrees and the examiner could passively get him to 150 degrees.  Internal rotation was to S1.  External rotation with his arm at his side was to about 20 degrees.  He did have some mild bicep and subacromial tenderness.   He had some crepitus within the shoulder joint itself.  Strength testing was fairly good.  His abduction strength was 5-/5, external rotation strength, supraspinatus strength was 4/5.  His internal rotation was fairly good.   

A March 10, 2011 VA outpatient treatment record shows that the Veteran rated his right shoulder pain as a 7 on a scale of 0 to 10, which got worse with work.  He noted loss of motion and loss of strength with work.  The pain caused weakness in his arm and limitation of motion.  Forward flexion and abduction seemed to increase his discomfort as did sleeping on it.  He used pain medication without significant relief and was using anti-inflammatories.  On objective examination, the examiner indicated that the Veteran had full passive range of motion, but active range of motion was limited in forward flexion and abduction because of pain.  He had significant weakness with resistive abduction between 0 and 20 and 20 and 90 and empty water glass testing.  

A December 2011 VA examination report shows that the Veteran reported experiencing right shoulder pain and the inability to work above his head.  On physical examination, the examiner indicated that range of motion of the Veteran's right shoulder was limited and as measure was consistent with observation.  Abduction was 40 degrees, with pain at the endpoint; flexion was 60 degrees; pain began at 60 degrees and he was able to flex 10 more degrees to 70 degrees; internal rotation was 10 degrees; external rotation was 20 degrees with pain the at the endpoint.  He was able to do three repetitive motions with the right arm/shoulder and there was no change in measurement of range of motion afterward.  There was weakened movement, but excessive fatigability or incoordination was noted. 

Legal Analysis

The Veteran asserts that higher evaluations are warranted for his service connected right (major) shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion.

At the outset, the Board observes that as discussed in the Introduction portion of this decision, that the RO, throughout the course of this appeal, has assigned staged ratings for the Veteran's right shoulder injury disability, including a period in which he was in receipt of a temporary total (100 percent) evaluation based on surgical treatment necessitating convalescence.  The decision below will discuss the various assigned periods.  However, the Board notes that the discussion below will exclude the period (April 25, 2011 to November 30, 2011) during which he was in receipt of a 100 percent disability rating because such rating percent rating in effect during this period is the maximum rating possible under all potentially applicable rating criteria; the Veteran cannot be awarded more than 100 percent under schedular criteria at any given time.  See 38 C.F.R. § 4.71a.  

1.  Prior to August 15, 2005

For the period prior to August 15, 2005, the RO assigned the Veteran's right shoulder disability a 10 percent evaluation under Diagnostic Code 5203.  The 
RO assigned such rating based on the fact that an April 2004 VA examination report radiology x-ray showed a widened AC joint secondary to a previous surgical amputation of the outer end of the right clavicle with some superior migration of the humeral head.  

Based on the evidence of record, the Board finds that for the period prior to August 15, 2005, the more probative evidence shows that the Veteran's right shoulder is no more than 10 percent disability.  In this regard, the Board finds that neither the lay nor medical evidence shows that the Veteran's right arm displays nonunion with loose movement or dislocation of the clavicle or scapula so as to warrant a higher evaluation under Diagnostic Code 5203.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of the next higher, 20 percent evaluation under Diagnostic Code 5203.

The Board has also considered other potentially applicable Diagnostic Codes and finds that Diagnostic Code 5201 pertaining to limitation of motion of the arm is applicable.  In order to warrant a higher, 20 percent evaluation under this Code, the evidence must show that the arm is limited in motion at the shoulder level.  Such limitation of motion is not shown in this case.  Rather, as noted above, the Veteran had forward flexion of 150 degrees and abduction of 120 degrees.  Such planes of motion are consistent with no more than a 10 percent evaluation.  See 38 C.F.R. § 4.59.  Thus, the Veteran is not entitled to a higher evaluation under Diagnostic Code 5201.

Further, because the evidence of record does not document ankylosis of the scapulohumeral articulation, an increased evaluation is not available under Diagnostic Codes 5200.  Additionally, because the evidence fails to show that there is recurrent dislocation of the humerus at the scapulohumeral joint or a malunion or marked deformity of the humerus, the Board concludes that the Veteran is not entitled to a higher evaluation under Diagnostic Code 5202.

The Board notes that it has also considered application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing right shoulder pain.  The Board recognizes that the April 2004 examiner acknowledged and confirmed that he experiences such symptomology.  The Board finds, however, that there has been no demonstration, by competent evidence, that such symptomatology has caused functional shoulder impairment comparable to limitation of motion to the shoulder level or below under Diagnostic Code 5201.

The Board has also considered the Veteran's statements that his right shoulder disability is worse than the rating that he currently receives during this period.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent right shoulder pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, neither the medical evidence nor the lay evidence of record suggests that a higher evaluation is warranted at this time.  In sum, he has functional impairment, but retains functional use above shoulder level.

In conclusion, the Board finds that, throughout the rating period prior to August 15, 2005, the Veteran's overall disability picture as it pertains to his right shoulder disability more nearly approximates the criteria for the currently assigned 10 percent evaluation and that a staged rating is not warranted.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  August 15, 2005 to September 28, 2006

Effective April 15, 2005, the AOJ assigned a 20 percent staged rating under Diagnostic Code 5201, which pertains to limitation of arm motion.  Based upon evidence in the claims file, the AOJ could reasonably conclude that there was a change in the condition of the Veteran's right shoulder disability, thus warranting the staged rating.  38 C.F.R. § 4.71 establishes that shoulder flexion and abduction are each possible to 180 degrees.  Shoulder level is at 90 degrees.  The AOJ interpreted findings on an April 15, 2005 treatment record (i.e., -- audible and palpable clicks when the right arm was abducted to 90 degrees) to be the functional equivalent to limitation of arm motion to the shoulder level.
Having carefully reviewed the evidence of record, the Board concludes that for this period, the Veteran's right shoulder disability is more appropriately evaluated as 30 percent disabling.  The record shows that the Veteran reported experiencing locking and catching and weakness in his right shoulder with any type of prolonged overhead activity.  He also rated his right shoulder pain as a 3/10.  Additionally, the Veteran's June 2006 VA Form 9, also shows that he stated his right arm condition has limited his abilities to participate in activities such as playing sports and throwing balls with his children and grandchildren and bow hunting.  It has also limited his ability to work around his home, including doing daily repairs and fixing things.  He also indicated that he could not do overhead work while at work.  The Board notes that the Veteran is competent to attest to physical symptoms that he experiences, such as right shoulder  pain, weakness, locking, and catching, and the inability to perform certain tasks.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board further notes that it has no reason to question the credibility of the Veteran's statements as they have been consistent throughout the record.

We also note that the reasoning behind the assignment of the 30 percent rating.  Nothing suggest that the appellant magically became worse on the date established by the RO.  Furthermore, the RO assigned a phenomenal number of staged ratings during a relatively short period of time.  This would appear to violate the concept of stabilization of ratings. 

The Board finds that such evidence is reflective of arm motion that is functional equivalent to midway between side and shoulder level, which corresponds to a 30 percent evaluation under Diagnostic Code 5201.  An evaluation in excess of 30 percent is not warranted because although there is pain, weakness, locking and catching, there is no evidence suggesting functional limitation to the degree approximating 25 degrees from the side.  Indeed, although the Veteran indicated that he was limited in his ability to perform certain activities, there is no evidence that he did not retain some level of functional use.

Accordingly, a 30 percent evaluation, and no higher, is granted for the period between August 15, 2005 and September 28, 2006.


3.  September 29, 2006 to May 31, 2008

For the period between September 29, 2006 and May 31, 2008, the RO has assigned the Veteran's right shoulder disability a 30 percent staged rating under Diagnostic Code 5201. (The Board has actively assigned an earlier date for the 30 percent evaluation.) In this case, the RO found that findings on the Veteran's September 29, 2006 VA examination report (i.e.,--abduction to 90 degrees following exercise and increased fatigability and pain) to correspond to limitation of arm motion to midway between the side and shoulder level and thus, a higher 30 percent rating.  However, it is also clear from the rating decision, that the 30 percent evaluation was not based soley upon pure limitation of motion.  Rather, the RO took into account the Veteran's particular functional impairment.  Specifically, the RO determined, based upon occupation, the Veteran would use more than 10 repetitions of shoulder motion and than an additional 10 percent was warranted for fatigability and functional loss.

Based on the evidence above, the Board finds that for the period between September 29, 2006 and May 31, 2008, the more probative evidence shows that the Veteran's right shoulder is no more than 30 percent disabling.  In this regard, the Board finds that neither the lay nor medical evidence shows that the Veteran's right arm motion was limited to 25 degrees from his side.  Indeed, as noted above, the record shows forward flexion of between 110 and 120 degrees and abduction of between 110 and 135 degrees.  The Board notes these planes of motion are well past the level of arm motion limitation necessary for an evaluation in excess of 30 percent.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of the next higher, 40 percent evaluation under Diagnostic Code 5201.

The Board notes that it has also considered application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing right shoulder pain and fatigability.  The Board finds, however, that the above indicated additional functional impairment due to pain, weakness, and fatigability, including on use, is already contemplated in the current 30 percent disability evaluation assigned.  Indeed, the record shows that following exercises of repetitions of 10 elevations and extensions, the Veteran's right arm abduction was 90 degrees, which is comparable to the currently assigned 30 percent evaluation.  There has been no demonstration, by competent evidence, of additional functional impairment comparable to the next higher evaluation.  Indeed, although the Veteran indicated that he was limited in his ability to perform certain activities, there is no evidence that he did not retain some level of functional use.

The Board has also considered other potentially applicable Diagnostic Codes.  However, because the evidence of record does not show impairment of the humerus, including malunion, nonunion, fibrous union, or loss of the head of the humerus, or marked deformity, the Veteran is not entitled to a higher evaluation under Diagnostic Code 5202.  Further, because the evidence of record does not document ankylosis of the scapulohumeral articulation, an increased evaluation is not available under Diagnostic Codes 5200.  


The Board has also considered the Veteran's statements that his right shoulder disability is worse than the rating that he currently receives during this period.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as persistent right shoulder pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, neither the medical evidence nor the lay evidence of record suggests that a higher evaluation is warranted at this time.  In addition, the medical findings directly address the criteria under which the Veteran's right shoulder is evaluated.

In conclusion, the Board finds that, throughout the rating period between September 29, 2006 and May 31, 2008, the Veteran's overall disability picture as it pertains to his right shoulder disability more nearly approximates the criteria for the currently assigned 30 percent evaluation and that a staged rating is not warranted.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
4.  Since December 1, 2011

The Board again notes that the Veteran was assigned a 100 percent temporary evaluation for his right shoulder disability effective from April 25, 2011 to November 30, 2011, based on surgical or other treatment necessitating convalescence.  The analysis below will not consider evidence during that period.  
For the period since December 1, 2011 the Veteran's right shoulder disability is assigned a 20 percent evaluation under Diagnostic Code 5201.  Such evaluation was the pre-surgical evaluation that was resumed effective December 1, 2011, the first day following the Veteran's additional two months of assigned temporary total rating. 

Having carefully reviewed the evidence of record, the Board concludes that for this period, the Veteran's right shoulder disability is more appropriately evaluated as 30 percent disabling.  In this regard, right shoulder symptomatology, specifically the findings of abduction of 40 degrees and flexion of 60 degrees on VA examination in December 2011, more nearly approximate the criteria for a higher 30 percent evaluation under Diagnostic Code 5201, which is assigned when there is limitation of motion midway between the side and shoulder level.  The Board notes that an evaluation in excess of 30 percent is not warranted at this time under Diagnostic Code 5201 because the evidence does not show limitation of arm motion to 25 degrees from the Veteran's side.  Because the evidence of record does not show ankylosis of the scapulohumeral articulation or impairment of the humerus, an evaluation in excess of 30 percent is not warranted under Diagnostic Code 5200 (ankylosis of the scapulohumeral articulation) or Diagnostic Code 5202 ( other impairment of the humerus).

The Board notes that it has also considered application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing right shoulder pain and weakness.  The Board recognizes that examiners have acknowledged and confirmed that she experiences such symptomology.  The Board finds, however, that the above indicated additional functional impairment due to pain, including on use, is already contemplated in the 30 percent disability evaluation awarded herein, and that there has been no demonstration, by competent evidence, of additional functional impairment comparable to the next higher evaluation.  Indeed, although the Veteran indicated that he was limited in his ability to perform certain activities, there is no evidence that he did not retain some level of functional use.

Accordingly, a 30 percent evaluation, and no higher, is granted for the period since December 1, 2011.

5.  Restoration of 30 percent evaluation between June 1, 2008 and April 24, 2011

The Veteran has appealed the reduction of the evaluation for his right shoulder disability from 30 percent disabling to 20 percent disabling, effective June 1, 2008.  As noted above, the RO initially assigned the Veteran's right shoulder disability a 30 percent rating, effective September 29, 2006.

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The Court, in Brown v. Brown
5 Vet. App. 413  (1993), has interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).  Section 3.344(c) requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation. 

In the March 2008 rating decision that reduced the Veteran's evaluation, the RO cited improvement of the Veteran's right arm condition.  However, the grant of the 30 percent evaluation was based upon a combination of factors to include his occupation, fatigability, increased resistance and functional impairment.  We have carefully reviewed the facts and have been unable to locate an examination or evidence that would have been comparable to the basis for the assignment of the 30 percent evaluation.  Furthermore, the Veteran eventually required surgery.  We are unconvinced that the Veteran had improvement in function under the ordinary conditions of life and work.  Therefore, the 30 percent evaluation is restored.

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, the Board finds that the discussion above reflects that the symptoms of the Veteran's bilateral shoulder disability are fully contemplated by the applicable rating criteria.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  Further, the evidence does not reflect that the Veteran's right shoulder disability has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to an initial evaluation in excess of 10 percent for right shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion prior to August 15, 2006, is denied.

Entitlement to an evaluation in excess of 30 percent for right shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion between August 15, 2006 and September 28, 2006, is granted subject to the laws and regulations governing the payment of VA compensation
Entitlement to an evaluation in excess of 30 percent for right shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion between September 29, 2006 and May 31, 2008, is denied.

Entitlement to an evaluation of 30 percent for right shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion from December 1, 2011, is granted subject to the laws and regulations governing the payment of VA compensation.

Restoration of a 30 percent evaluation for right shoulder injury, status post arthroscopy and arthrotomy for rotator cuff repair with limited range of motion, is granted.


REMAND

A review of the record reflects that further development is necessary.  Specifically, the U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted. I d. at 455.

The record reflects that the Veteran filed a claim for a TDIU as a result of his service-connected disabilities in October 2011.  In an October 2011 rating decision, the RO deferred adjudicating the claim due to further development, including the adjudication of a claim for entitlement to service connection for hypertension, which itself was being deferred pending the receipt of service treatment records.  In April 2012, the RO denied service connection for hypertension.  There is no evidence that the RO has since attempted to adjudicate the TDIU claim.  In fact, a November 2011 deferred rating decision and the April 2012 rating decision shows that the RO indicated that the Board should develop and adjudicate the matter because it was intertwined with the claim for an increased rating for a right shoulder disability that was before the Board.  Thus, in light of the fact that the Veteran has raised a TDIU claim, in part based on his service-connected right shoulder disability (which was adjudicated in the decision above) which has not been adjudicated by the RO and in order to ensure that the Veteran has a full and fair opportunity to present any relevant evidence and argument, and to respond to any negative findings by VA, the Board finds that due process concerns require remand of the issue for adjudication.

Accordingly, the case is remanded for the following action:

1.  The AMC should develop the TDIU claim as necessary, including affording the Veteran an examination and obtaining a medical opinion addressing whether it is at least as likely as not (50 percent or greater possibility) that his service-connected disabilities preclude obtaining or retaining substantially gainful employment. 

2.  Adjudicate the issue of entitlement to a TDIU.  If the claim is denied, the Veteran and his representative must be provided a Statement of the Case.  The claim must be returned to the Board for further appellate review as necessary.
	
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


